Citation Nr: 1621897	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-38 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to September 9, 2014, for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial rating in excess of 70 percent from September 9, 2014, to November 14, 2014, for PTSD.

3. Entitlement to an initial rating in excess of 70 percent since November 14, 2014, for PTSD.

4. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to October 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was remanded in June 2014.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The issue of entitlement to an initial rating in excess of 70 percent since November 14, 2014, for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood prior to September 9, 2014. 

2. From September 9, 2014, to November 14, 2014, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no greater, for PTSD prior to September 9, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2. The criteria for a disability rating in excess of 70 percent for PTSD from September 9, 2014, to November 14, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in June 2009, August 2009, and September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed PTSD in May 2009 and September 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his service-connected PTSD is more severe than the rating reflects.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a 30 percent disability rating prior to September 9, 2014, and a 70 percent disability rating since September 9, 2014, for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id. 

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Evidence relevant to this appeal begins with a November 2008 VA treatment record, which notes the Veteran had a psychiatric history of PTSD/Bipolar who was admitted on November 11, 2008, after a suicide attempt by drug overdose.  The record also notes the Veteran had limited grooming and hygiene.  A subsequent November 2008 VA treatment record notes the Veteran appeared "to have mixed mood symptoms with moderate to severe PTSD in the context of alcohol dependence and several psychosocial stressors."  His psychosocial stressors included financial problems, occupational problems, and psychological aspects of chronic pain.  Another November 2008 VA treatment record notes the Veteran was assigned a GAF score of 50. 

The Veteran was afforded a VA psychiatric evaluation in May 2009.  He reported he was close to his wife and children, but had no friends and no meaningful social relationships with neighbors, veterans, or others except for one man with whom he served in Vietnam and with whom he only had infrequent conversations.  He stated his current psychosocial functioning was restricted, he had no hobbies, and spent his time looking for work and watching television.  Upon examination, the Veteran presented as fatigued, tense, clean, appropriately dressed, cooperative, and attentive.  His affect was constricted and mood was depressed.  The examiner found the Veteran had obsessive/ritualistic behavior that included obsessive worry about finances and his wife's health.  While the examiner noted the Veteran was hospitalized in June and November 2008 for suicide attempts associated with depression and alcohol abuse, currently, the Veteran had no presence of homicidal or suicidal thoughts due to positive responses to treatment and he wished to sustain relationships with his wife and children.  The examiner further found the Veteran was able to maintain minimum personal hygiene.  His PTSD symptoms included recurrent and intrusive distressing recollections, avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty sleeping, difficulty concentrating, hypervigilance, social isolation, sadness, and irritability.  The examiner found these disturbances caused clinically significant distress or impairment in social occupational or other important areas of functioning.  The examiner diagnosed the Veteran with PTSD, bipolar disorder, and alcohol abuse (inactive) and found the Veteran had insomnia, chronic worry, intrusive combat memories, and distressing dreams related to PTSD.  Chronic depression was related to bipolar disorder.  He was assigned a GAF score of 55.  The examiner further found that the Veteran's functioning had moderately improved from baseline severe depression, PTSD, and alcohol abuse in November 2008.  "Nevertheless he continues to have severe limitations in psychosocial functioning as the result of his combined illnesses."  The examiner further opined that:

[The] Veteran has experienced problems discussing his combat experiences or seeking treatment since 1971, resulting in limits in pursuing educational opportunities, seeking work that required significant concentration, problems with emotional closeness, disrupted sleep, intrusive memories, and alcohol abuse to help him "relax and forget."

Also, "[w]ith the emergence of his depressive and manic symptoms and the continuation of his alcohol abuse over recent years, his occupational and interpersonal functioning have diminished even more than in earlier post-service years."  

VA treatment records from July 2009 to January 2012 note the Veteran was assigned GAF scores ranging from 48-50.  February 2012 and April 2012 VA treatment records note the Veteran was assigned GAF scores of 54.  A June 2012 VA treatment record notes the Veteran admitted to not bathing "which was evident in the office as he was very malodorous."  He was assigned a GAF score of 46.  A July 2012 VA treatment record notes the Veteran was assigned a GAF score of 48.  An August 2012 VA treatment record notes the Veteran was in the hospital from July 28 to August 4, 2012.  He made a serious suicide attempt; he took lots of medications while intoxicated and did not remember anything from this admission.  He was transferred to another hospital where he stayed until August 10, 2012.  This record also notes he was assigned a GAF score of 55.  VA treatment records from September 2012 to February 2014 note the Veteran was assigned GAF scores ranging from 52 to 60.  The February 2014 VA treatment record also notes the Veteran presented as alert, attentive, cooperative, and dressed in casual clothes.  

A July 2014 VA treatment record notes the Veteran presented as dressed in casual clothes, alert, attentive, cooperative, and pleasant.  Social isolation and hypervigilance were "continues companions."  The record further notes the Veteran had no suicidal ideations within the past 30 days and no threats or self-harm.  His reasons for living included sense of responsibility, supportive spouse, and his faith. 

The Veteran was afforded another VA psychiatric evaluation in September 2014.  The VA examiner noted that since the Veteran's last VA psychiatric evaluation, he had "continued to suffer daily variable PTSD symptoms despite consistent multimodal treatment."  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, finding it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder because the Veteran's PTSD, bipolar disorder, and alcohol use had been continuous, and biologically and behaviorally interactive.  However, his primary diagnosis was PTSD.  The Veteran reported his marriage was good, but he had no friends.  He was intimidated by large crowds and his only socialization was playing online poker games.  He also took care of his own bills and walks his two dogs daily.  Upon examination, the examiner found his symptoms clearly attributable to his stressor/PTSD included recurrent, involuntary, and intrusive distressing memories, recurrent distressing dreams, avoidance, persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent negative emotional state, feelings of detachment, irritable behavior, angry outburst (with little or no provocation), exaggerated startle response, and sleep disturbances.  The examiner further found his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Other PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and spatial disorientation.  

Based on the evidence of record and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent, and no greater, is warranted for the appeals period prior to November 14, 2014, for the Veteran's psychiatric disorder.  In this regard, the Board notes that the Veteran suffers from symptoms such as impaired sleep, social isolation, neglect of hygiene, avoidance, emotional detachment recurrent and intrusive distressing recollections, recurrent distressing dreams, irritability, obsessive/ritualistic behavior, difficulty concentrating, restricted range of affect, hypervigilance, and suicide attempts.  The evidence of record further notes a November 2008 VA treatment record notes the Veteran appeared "to have mixed mood symptoms with moderate to severe PTSD."  The May 2009 VA examiner found his functioning had moderately improved from baseline severe depression, PTSD, and alcohol abuse in November 2008, but the Veteran still had severe limitations in psychosocial functioning as the result of his combined illnesses.  VA treatment records from June 2009 to February 2012 note the Veteran was assigned GAF scores ranging from 48-50, which indicate serious symptoms.  A June 2012 VA treatment record notes the Veteran admitted to not bathing "which was evident in the office as he was very malodorous," and was assigned a GAF score of 46, indicating serious symptoms.  The September 2014 VA examiner found that since the Veteran's last VA psychiatric evaluation, he had "continued to suffer daily variable PTSD symptoms despite consistent multimodal treatment."  Also, both the May 2009 and September 2014 VA examiners opined that the Veteran's disturbances caused clinically significant distress or impairment in social occupational or other important areas of functioning. 

These symptoms support a 70 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas due to the symptoms listed in the criteria for a 70 percent rating under Diagnostic Code 9411.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for acquired psychiatric disorder.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that the evidence as a whole suggests that there is occupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent disability evaluation, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning the next higher and maximum disability evaluation of 100 percent for the Veteran's acquired psychiatric disorder for the period on appeal.  Most of his documented symptoms (e.g., sleep impairments, irritability, restricted range of affect, and suicidal attempts) are specifically included in the criteria for a 50 or 70 percent evaluation.  Total occupational and social impairment, which generally requires symptoms severe enough to severely distort the individuals perception of reality, is not shown by the record for the portion of the appeal period decided herein.  Indeed, the May 2009 VA examiner found the Veteran presented as cooperative and attentive and a July 2014 VA treatment record notes the Veteran presented as dressed in casual clothes, alert, attentive, cooperative, and pleasant and had no suicidal ideations within the past 30 days and no threats or self-harm.  His reasons for living included sense of responsibility, supportive spouse, and his faith.  Also, the September 2014 VA examiner found the Veteran took care of his own bills and had difficulty in establishing and maintaining effective work and social relationships, which warrants a 50 percent rating, and difficulty in adapting to stressful circumstances, including work or a work like setting, which warrants a 70 percent rating.  Furthermore, the record reflects that the Veteran continuously reported he had a good marriage.  Thus, the Veteran's symptomatology does not equate to total occupational and social impairment.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria for the appeals period prior to November 14, 2014.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a 70 percent disability rating, but no greater, for service-connected PTSD prior to September 9, 2014, is granted subject to the law and regulations governing the payment of veterans' benefits.

Entitlement to a disability rating in excess of 70 percent from September 9, 2014, to November 14, 2014, is denied.  


REMAND

The evidence indicates that the Veteran's service-connected PTSD symptoms may have increased in severity since November 14, 2014.  

VA treatment records beginning in November 2014 note the Veteran looked disheveled, malnourished, and had very poor hygiene.  See VA treatment records from November 2014 to February 2015.  These observations may indicate the presence of symptoms commensurate of the next higher 100 percent rating, such as an intermittent inability to perform the activities of daily living.  Therefore, the Board finds that a new VA examination is necessary to determine whether there has been a more recent increase in symptomatology.  

Also, as noted above, with regard to the claim for TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, during his September 2014 VA psychiatric evaluation the Veteran reported he last worked in 2009 and was doing odd jobs at that time.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

2. Obtain any additional evidence relevant to the Veteran's PTSD since November 14, 2014, that may have come into existence in the interim.

3. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected PTSD.  The examiner shall review the claims file in connection with the examination and the examination report must reflect that such a review was conducted.  All indicated studies should be completed.

4. After completing the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


